Citation Nr: 0614727	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  03-36 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability. 

2.  Entitlement to service connection for hearing loss of the 
right ear.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative osteoarthritis of the left shoulder 
and spondylosis of the cervical spine with degenerative disc 
disease and minimal spinal stenosis.  

4.  Entitlement to an initial compensable evaluation for 
chronic strain of the thoracic spine from August 14, 2002 to 
September 25, 2003.

5.  Entitlement to an evaluation in excess of 10 percent for 
chronic strain of the thoracic spine from September 26, 2003.

6.  Entitlement to an initial compensable evaluation for 
hearing loss of the left ear.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from December 1966 to November 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Roanoke, 
Virginia, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The issue of entitlement to service connection for a left 
ankle disability was originally included on appeal to the 
Board.  However, the veteran expressed a desire to withdraw 
this issue at the April 2006 hearing.  Therefore, the issue 
of entitlement to service connection for a left ankle 
disability is not before the Board. 

Entitlement to service connection for chronic strain of the 
thoracic spine was established in January 2003 rating 
decision.  A zero percent rating was assigned for this 
disability effective from August 14, 2002.  The veteran 
initiated an appeal of this rating.  During the course of the 
veteran's appeal, the evaluation for this disability was 
increased to 10 percent.  However, the effective date of the 
increased evaluation was from September 26, 2003.  The 
veteran and his representative have expressed a desire to 
continue the appeal for this issue.  They ask for the highest 
evaluation possible for this disability, and ask that the 
effective date for this evaluation be August 14, 2002.  
Therefore, the Board finds that this constitutes two separate 
issues, and will consider the issues on appeal to be as 
expressed on the first page of this decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he injured his right shoulder at 
the same time that he sustained the injury which resulted in 
his service connected left shoulder disability.  A December 
2002 VA examination failed to find a current right shoulder 
disability, but chiropractor has recently reported a magnetic 
resonance imaging study showing cervical spin disability to 
which the chiropractor attributed current right shoulder 
disability.  The chiropractor attributed this disability to 
an injury in service in 1970.  Service connection has been 
recognized for cervical spine spondylosis, degenerative disc 
disease and stenosis evaluated as part of the left shoulder 
disability.

VA is obliged to provide an examination in a claim for 
service connection when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

An examination is needed so that a medical professional can 
express an opinion based on a review of the record as to 
whether there is a current right shoulder disability related 
to an injury in service.

The veteran has testified that he was around jet engines for 
most of his military career, that he served both as a pilot 
and on the flight deck, and that his right ear was exposed to 
the same acoustic traumas as his service connected left ear.  
He has also testified to a continuity of right ear hearing 
loss since service.  

The December 2002 VA examination revealed that the veteran 
has hearing loss of the right ear as defined by 38 C.F.R. 
§ 3.385, but the examiner did not express an opinion as to 
the possibility of a relationship between this hearing loss 
and active service.  

An examination is needed to obtain an opinion as to whether 
the veteran has current hearing loss related to acoustic 
trauma in service.

The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995). 

He has testified that the left shoulder, thoracic spine 
strain, and left ear hearing loss have worsened.  Although 
the cervical spine and left shoulder disabilities are 
currently evaluated together, a recent Court decision 
suggests that separate evaluations may be in order.  Tropf v. 
Nicholson, No. 03-1923 (U.S. Vet. App. Apr. 4, 2006).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination to determine 
whether he has a right shoulder 
disability related to service and to 
determine the current severity of his 
left should, neck, and thoracic spine 
disabilities.  All indicated tests and 
studies should be conducted.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  

The range of motion of the shoulders and 
the spine should be noted in degrees.  
The examiner should note any additional 
limitation of motion of the left shoulder 
or cervical spine due to weakness, excess 
fatigability, pain, or incoordination.  

Any neurological disability from the 
cervical spine disability should be 
noted.  

After the completion of the examination 
and review of the claims folder, the 
examiner should attempt to express the 
following opinions: 1) Does the veteran 
currently have a current right shoulder 
disability?  2) If the veteran is found 
to have a current right shoulder 
disability, is it as likely as not (50 
percent probability or more) that this 
disability is the result of trauma during 
active service?  Is it as likely as not 
that a right shoulder disability has 
developed secondary to the veteran's left 
shoulder disability with spondylosis of 
the cervical spine and degenerative disc 
disease?  The reasons and bases for all 
opinions should be included.  

2.  The veteran should be afforded a VA 
audiological examination to determine the 
severity of left ear hearing loss and the 
etiology of right ear hearing loss.  All 
indicated tests and studies should be 
conducted.  The claims folder should be 
made available to the examiner for review 
before the examination.  

After completion of the examination and 
review of the evidence, the examiner 
should attempt to express the following 
opinion: 1) Is it as likely as not that 
the veteran's hearing loss of the right 
ear is related to acoustic trauma or 
other events that occurred during active 
service.  The reasons and bases for all 
opinions should be included.  

3.  After the development requested above 
has been completed to the extent 
possible, the claims should be re-
adjudicated.  If any benefit sought on 
appeal, remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

